BIJUR, J.
Plaintiff sues defendant, a marshal, for conversion of a stock of goods; he having taken the same under a warrant of attachment against plaintiff’s husband, John Hogan. The undisputed facts are that plaintiff paid to her husband $500 of her own money; that on January .2d her husband gave her a chattel mortgage on the stock of goods in'his store, "and on January 8th transferred them to her'absolutely in satisfaction of the mortgage. The levy was made on January 22d. At that time the stock of goods in the store, some of which-had since been purchased by her with her own money, was worth $553. In this state of the record, plaintiff having offered evidence to rebut the presumption of fraud raised by section 44 of the Personal Property Law (Consol. Laws 1909, c. 41), there was manifestly a question for the jury.
It is unnecessary, in this view of the case, to decide a number of other- points raised by appellant, particularly whether, under the pleadings, defendant had the right to raise the question of fraúdulent transfer'by. the. husband, to the wife.
, Judgment -.reversed, .and new trial ordered, with costs to appellant to.abide the event. All concur.